       Case 3:15-cv-00967-RDM Document 306 Filed 01/30/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

MUMIA ABU-JAMAL,
                                          FILED ELECTRONICALLY
      vs.
                                          CIV. ACTION NO. 15-CV-00967
JOHN KERESTES, et al.

MUMIA ABU-JAMAL,
                                          CIV. ACTION NO. 3:16-CV-2000
      vs.
                                          (consolidated action)
JOHN WETZEL, et al.

DEFENDANTS, CORRECT CARE SOLUTIONS, LLC, DR. JAY COWAN,
DR. JOHN LISIAK, DR. SHAISTA KHANUM, AND SCOTT SAXON, PA-
       C’S PARTIAL MOTION FOR SUMMARY JUDGMENT

      Now come Defendants, Correct Care Solutions, LLC, Dr. Jay Cowan, Dr.

John Lisiak, Dr. Shaista Khanum, and Scott Saxon, PA-C, by and through their

attorneys, Weber Gallagher, having filed a Partial Motion for Summary Judgment,

and in support thereof, state that the Brief includes the Argument and Exhibits that

Defendants rely upon and, therefore, Defendants incorporate their Brief into the

Motion.
      Case 3:15-cv-00967-RDM Document 306 Filed 01/30/20 Page 2 of 3




                                  Respectfully submitted,
                                  WEBER GALLAGHER




                           BY:
                                 Samuel H. Foreman, Esquire
                                 sforeman@wglaw.com
                                 PA77096

                                 Caitlin J. Goodrich, Esquire
                                 cgoodrich@wglaw.com
                                 PA209256

                                 WEBER GALLAGHER
                                 Four PPG Place, 5th Floor
                                 Pittsburgh, PA 15222
                                 (412) 281-4541



Date: January 30, 2020
         Case 3:15-cv-00967-RDM Document 306 Filed 01/30/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, Samuel H. Foreman, Esquire, hereby certify that on this date a true and
correct copy of the foregoing MOTION FOR SUMMARY JUDGMENT was
sent by CM/ECF notice to all counsel of record.



                                             /S/ Samuel H. Foreman
                                             Samuell H. Foreman, Esquire

Dated:       January 30, 2020
